—Appeal from a *881judgment of the County Court of Columbia County (Leaman, J.), rendered December 17, 1999, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
In September 1999, defendant was indicted on two counts each of the crimes of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, arising out of his alleged possession and sale of crack cocaine in the City of Hudson, Columbia County. At the time of the indictment, defendant was on parole from a 1995 conviction of the crime of criminal sale of a controlled substance in the third degree.
Defendant accepted a plea bargain pursuant to which he pleaded guilty to two counts of criminal sale of a controlled substance in the third degree, waiving his right to appeal. In exchange, he was sentenced as a second felony offender to two concurrent indeterminate prison terms of 10 to 20 years.
Defendant appeals, seeking modification of the sentences imposed by County Court on the ground that they are harsh and excessive. We disagree. The sentences were well within the permissible statutory range and no extraordinary circumstances exist that would warrant modification in the interest of justice (see, People v Daniels, 281 AD2d 651; People v Squire, 273 AD2d 706, 707). In sentencing defendant, County Court was mindful of his extensive criminal record that includes two prior convictions for selling a controlled substance. We conclude that there was no abuse of judicial discretion in imposing these sentences and, accordingly, we decline to disturb them (see, People v Graves, 251 AD2d 746, 747; People v Torres, 206 AD2d 579, 580, lv denied 84 NY2d 911).
Cardona, P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.